Citation Nr: 0844149	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  08-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in a November 2008 Board hearing. A 
transcript is of record.

During his November 2008 Board hearing, the veteran raised 
the issue of an optical disorder, secondary to his service-
connected migraine headaches. This claim is REFERRED to the 
RO for the appropriate action.


FINDING OF FACT

The veteran's migraine headaches, manifested by completely 
prostrating and prolonged attacks, are productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.


The Merits of the Claim

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Discussion

The veteran was granted service connection for migraine 
headaches in a May 2006 rating decision, and assigned a 
disability evaluation of 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. The veteran filed a claim for an 
increased rating in May 2007. The veteran contends the 
current disability rating does not accurately reflect the 
severity of his migraine headache disorder. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board will grant the 
claim and assign a 50 percent disability evaluation. 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over last several months. A 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

The competent evidence of record shows that the veteran has 
consistently complained of migraine headaches with associated 
loss of visual field in the left eye and/or nausea, vomiting, 
and photophobia. Multiple medications have been prescribed 
for his headaches, and VA examination reports and treatment 
records show that they occur from 3 times per week to daily. 
(See VA examiner opinion of May 2007 and Board hearing 
testimony of November 2008). Dr. RRA, a private neurologist, 
noted in an October 2008 statement, that the veteran had 
frequent migraines which were neither being completely 
treated or prevented with medication. The veteran testified 
in his November 2008 Board hearing that his headaches would 
become so severe that he would lay down at work, or at home, 
and seclude himself in a darkened room until the symptoms 
subsided.

In view of the consistency and frequency of the veteran's 
complaints and the opinions from the VA and a private health 
care practitioner, the Board is of the opinion that the 
manifestations of the veteran's service-connected migraine 
headaches meet or more nearly approximate the criteria for a 
50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100. Accordingly, the appeal for an increased rating for 
migraine headaches is granted.

 
ORDER


A rating of 50 percent for migraine headaches is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


